DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments along with the DECLARATION UNDER 37 CFR § 1.132 by Sheera MOSES-HELLER filed on January 28, 2021 are acknowledged and have been fully considered. Claims 25-31 and 34-45 are pending.  Claims 25-31, 34-36, and 39-45 are under consideration in the instant office action. Claims 37-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claims 1-24 and 31-32 are cancelled.  Applicant’s arguments and amendments necessitated a new ground of rejections. Accordingly this office action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-31, 34-36, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20130202688, previously provided), Chen et al. (US 6855336, previously provided), Debregeas et al. (US Patent No. 5385739, previously provided), and Depui et al. (US Patent No. 6183776, previously provided).
Applicants’ claims
Applicants claim an orally disintegrating tablet.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Roy et al. teach delayed release oral disintegrating pharmaceutical compositions of lansoprazole or pharmaceutically acceptable salts thereof (see abstract). Enteric coated compositions are those which are coated with enteric polymer/s. Suitable "enteric polymer/s" may include one or more of hydroxypropylmethyl cellulose phthalate, cellulose acetate phthalate, polyvinyl acetate phthalate, methyl cellulose phthalate, copolymerized methacrylic acid/methacrylic acid methyl esters, methacrylate copolymer [e.g., commercially available grades of Eudragit such as S 12.5P, S 12.5, S 100, FS 30D, L 12.5P, L12.5, L 100, L 100-55 and L30D-55 etc] Kollicoat MAE30DP, carboxymethylcellulose, shellac, etc. The amount of enteric coating layer in the composition preferably ranges from about 30% to about 60% by total weight of composition (paragraph 0046). The term `alkalizing agent` indicates an agent capable of imparting stability to the active agent present in the composition. Suitable alkalizing agents may include one or more of sodium aluminium silicate, calcium silicate, magnesium aluminometasilicate, magnesium aluminosilicate, magnesium aluminum silicate, magnesium aluminate, dry aluminum hydroxide, synthetic hydrotalcite, synthetic aluminum silicate, magnesium carbonate, calcium carbonate, magnesium oxide, aluminum hydroxide, sodium hydrogencarbonate, L-arginine, sodium phosphate, disodium hydrogenphosphate, sodium dihydrogenphosphate, potassium phosphate, dipotassium hydrogenphosphate, potassium dihydrogenphosphate, disodium citrate, sodium succinate, ammonium chloride, sodium benzoate, sodium carbonate, potassium carbonate, sodium bicarbonate, potassium hydrogen carbonate, sodium phosphate, potassium phosphate, calcium dibasic phosphate, trisodium phosphate, sodium hydroxide, potassium hydroxide, lithium hydroxide, meglumine, and the like  The alkalizing agent can be present in the composition in an amount sufficient to render stability to the drug in the acidic environment. The alkalizing agent may be present in drug core and barrier coat layer, respectively in amount ranging from 1% to about 15% and about 0.01% to about 2% by total weight of the composition (paragraph 0032). The pharmaceutically acceptable excipients may include one or more diluents, binders, lubricants, glidants, disintegrants, and the like (paragraph 0050). Suitable disintegrants may include one or more of Veegum (highly refined isomorphous silicate), crospovidone, cellulose, kaolin, crosslinked carboxy methyl cellulose (e.g., AcDiSol), microcrystalline cellulose (e.g., Avicel PH101 & PH102), crosslinked polyvinyl pyrrolidone (e.g., Kollidon CL), and mixtures thereof. Preferred disintegrants among these disintegrants include crosslinked carboxy methyl cellulose (e.g., AcDiSol), microcrystalline cellulose (e.g., Avicel PH101 & PH102), crosslinked polyvinyl pyrrolidone (e.g., Kollidon CL), and the like (paragraph 0052).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Roy et al.  is silent with respect to the incorporation of mannitol in the drug coating layer. This deficiency is cured by the teachings of Chen et al. and Debregeas et al.
Chen et al. teach stable pharmaceutical composition of omeprazole for oral administration which consists essentially of: (a) a core of Omeprazole or a pharmaceutically equivalent salt, a filler and an alkaline material selected from the group consisting of lysing and arginine; and (b) a single layer of coating on said core which comprises a layer of an enteric coating agent which is applied from an organic solvent based system (see abstract). In the case of a pelleted form the invention is preferably based on pellets having a core forming inert component which may comprise a starch or sugar sphere such as non-pareil sugar seeds having an average size of 14 to 35 mesh, preferably about 18 to 20 mesh. The core forming inert component is coated with a formulation which comprises Omeprazole, a surface active agent, a filler, an alkaline material that is either lysine or arginine and a binder, which are collectively referred to as the drug layer composition. The core forming inert component is employed at 1:1 to 5:1 and preferably from 2:1 to 3:1 weight ratio to the drug layer composition. The cores are formed by spraying the non-pareil seeds with an aqueous or non-aqueous suspension which contains the alkaline agent, the omeprazole, the surface active agent and the binder. The suspension medium may comprise any low viscosity solvent such as water, isopropyl alcohol, acetone, ethanol or the like. When fluids such as water are employed, this will usually require a weight of fluid which is about seven times the weight of the dry components of the coating composition. After the cores are dried, the cores are coated with the enteric coating agent. A color imparting agent may be added to the enteric coating agent mixture or a rapidly dissolving seal coat over the enteric coating agent layer provided that the seal coat is compatible with and does no affect the dissolution of the enteric coating layer (column 3, lines 63-67 and column 4, lines 1-24). A novel stable pharmaceutical composition of omeprazole for oral administration which consists essentially of: (a) a core of omeprazole or a pharmaceutically equivalent salt, a filler and an alkaline material selected from the group consisting of lysine and arginine; and (b) a single layer of coating on said core which comprises a layer of an enteric coating agent applied from an organic based solvent coating system (column 1, lines 45-55). In the case of both the pelleted form and the tabletted form of the core a filler is used. A filler is used as a granulation substrate. Sugars such as lactose, dextrose, sucrose, maltose, or microcrystalline cellulose and the like may be used as fillers in either the pellet or the granulation  In the case of both the tabletted form and the pelleted form of the core an alkaline agent that is either lysine or arginine is used as a stabilizer. In the case of the tabletted form a level of from 20 to 60 wt % and preferably 30 to 55 wt % based on the weight of the granulation may be employed. In the case of the pelleted form a level of from 0.5 to 10 wt % and preferably 1 to 3 wt % based on the weight of the pellet may be employed (column 2, lines 38-58). A method for preparing a stable oral pharmaceutical dosage formulation which consists of: (a) forming a pellet core consists of 10 to 50 weight percent based on the total weight of the core of omeprazole or a pharmaceutically acceptable salt, a surface active agent, a filler, a binder and 0.5 to 10 weight percent based on the total weight of the core of a pharmaceutically acceptable alkaline agent, wherein the alkaline agent is selected from the group consisting of lysine and arginine; and (b) applying an enteric coating directly onto the core without a separating layer wherein the enteric coating layer surrounds the core and consisting essentially of an enteric coating agent, 5 to 50 weight percent based on the total weight of the coating layer of an inert processing aid and optionally a plasticizer (see claim 1).

omeprazole in mannitol in substantially equal amounts (see abstract). Debregeas et al. teach that omeprazole is used in the powder form diluted in a substantially equal amount of mannitol so as to produce a homogeneous and stable suspension and so as to provide better uniformity of the omeprazole content during application on neutral grains consisting of a mixture of sugar and of starch (column 2, lines 22-27).

Roy et al. specifically do not teach incorporation of specifically cetyl alcohol in the enteric layer.
Depui et al. teach an oral pharmaceutical dosage form comprising an acid susceptible proton pump inhibitor and one or more antacid agents or an alginate in a fixed formulation, wherein the proton pump inhibitor is protected by an enteric coating layer and an optional separating layer in between the proton pump inhibitor and the enteric coating (see abstract). The enteric coating layers may contain pharmaceutically acceptable plasticizers to obtain the desired mechanical properties, such as flexibility and hardness of the enteric coating layers. Such plasticizers are for instance, but not restricted to triacetin, citric acid esters, phthalic acid esters, dibutyl sebacate, cetyl alcohol, polyethylene glycols, polysorbates or other plasticizers. The amount of plasticizer is usually above 10% by weight of the enteric coating layer polymer(s), preferably 15-50% and more preferably 20-50% (column 10. Lines 47-67).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to incorporate mannitol as a filler in the drug layer of Roy et al.  because Chen et al. teach the incorporation of fillers on the drug layer. ). Chen et al. teach a novel stable pharmaceutical composition of omeprazole for oral administration which consists essentially of: (a) a core of omeprazole or a pharmaceutically equivalent salt, a filler and an alkaline material selected from the group consisting of lysine and arginine; and (b) a single layer of coating on said core which comprises a layer of an enteric coating agent applied from an organic based solvent coating system (column 1, lines 45-55). In the case of both the pelleted form and the tabletted form of the core a filler is used. A filler is used as a granulation substrate. Sugars such as lactose, dextrose, sucrose, maltose, or microcrystalline cellulose and the like may be used as fillers in either the pellet or the granulation composition. In the case of the pelleted form the filler may comprise from 20 to 90 wt % and preferably 65-85 wt % based on the total weight of the drug layer composition. In the case of the tabletted form the filler may comprise from 20 to 60 wt % and preferably 20 to 40 wt % based on the total weight of the granulation. In the case of the tabletted form of the invention a tablet disintegrant may be added which comprises corn starch, potato starch, croscarmelose sodium, crospovidone and sodium starch glycolate in an effective amount. An effective amount which may be from 3 to 10 wt % based on the total weight of the granulation (column 2, lines 22-36). While Debregeas et al. teach a stable formulation of omeprazole microgranules containing a neutral core consisting of sugar and starch, characterized in that it contains an active layer consisting of a dilution of omeprazole in mannitol in substantially equal amounts (see abstract). One of ordinary skill in the art would in a substantially equal amount of mannitol so as to produce a homogeneous and stable suspension and so as to provide better uniformity of the omeprazole content during application on neutral grains consisting of a mixture of sugar and of starch (column 2, lines 22-27). One of ordinary skill in the art would have had a reasonable chance of success in combining Roy et al., Chen et al., and Debregeas et al.  because all of the references proton pump based enteric compositions.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to incorporate the plasticizer cetyl alcohol in the enteric coating of Roy et al. because cetyl alcohol provide a plasticizing effect to the enteric polymer layer. Alternatively It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to incorporate cetyl alcohol because Depui et al. teach cetyl alcohol as plasticizer that can be incorporated with the enteric coating. One of ordinary skill in the art would have been motivated to incorporate cetyl alcohol with the enteric coating of Roy et al. because Depui et al. teach that the enteric coating layers may contain pharmaceutically acceptable plasticizers to obtain the desired mechanical properties, such as flexibility and hardness of the enteric coating layers. Such plasticizers are for instance, but not restricted to triacetin, citric acid esters, phthalic acid esters, dibutyl sebacate, cetyl alcohol, polyethylene glycols, polysorbates or other plasticizers. The amount of plasticizer is usually above 10% by weight of the enteric coating layer polymer(s), preferably 15-50% and more preferably 20-50% (column 10, lines 47-67). One of ordinary skill in the art would have had a reasonable chance of 
Furthermore, in the case where the claimed ranges of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir.1985). Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
With regard to the recitation in claim 25 “wherein the tablet substantially disintegrates in the oral cavity of a subject in need thereof within less than about 60 seconds after administration, and wherein in vitro drug release in 15 minutes at 0.1 N HCI and 40% ethanol is less than about 20%” since the composition taught by the combination of the references is the same or substantially similar the release profile would necessarily be the same or similar. The release property and the hardness of the tablet are innate properties.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 
Response to Applicant’s arguments to the extent it applies to the current rejection
Applicant argue that it was discussed that all evidence of record indicates that other ODTs have the alcohol dose dumping problem as evident by the Declaration submitted herewith showing that Roy's ODT releases 65-71% of the drug when tested under the same conditions. Thus, Roy releases more than 3-fold higher amounts of the drug when exposed to 40% ethanol than the maximum allowed by the present claims. As evident in Example 3 of the specification as filed, the Prevacid®24HR capsules containing uncompressed enteric coated granules release 94% of the drug in 15 minutes at 0.1 N HCI and 40% ethanol. Thus, Prevacid®24HR releases about 5-fold higher amounts of the drug when exposed to 40% ethanol than the maximum allowed by the present claims. The Examiner requested that Applicant provide information about the ingredients of the commercial product Prevacid® 24 HR product. Responsive to that request, Applicant submits herewith the relevant page from the NDA for Prevacid® 24 HR and the proprietor’s U.S. Pat. No. 6,123,962, which provides information in Examples 10 and 11 at columns 16 to 17 of the structure of the dosage form. The Examiner also asked which of the inventive compositions of Tables 1-5 were used for the comparison experiment. Applicant submits that multiple compositions from Tables 1-5 were made, the particular experimental data in the specification used the composition in Table 4 and Applicant believes that all of the other compositions would behave similarly. Accordingly, it was discussed that the rejection was overcome by the amendments, and inherent obviousness doctrine does not apply to the present case, where the claims require a specific and unexpected low percentage of drug release under the specified conditions that is not inherently present in the prior art nor reasonably expected given the data presented showning 3-fold or 5-fold higher release by the closest prior art and the reference commercial product, respectively.
The examiner notes that the comparison data provided based on the composition of Roy et al. does show a different release profile. However the examiner would like to bring to applicant’s attention that the data which is provided in the specification is not commensurate in scope with the claims. The claims are broader in terms of the amount of active and mannitol in the drug coating layer, the amount of HPMC in the subcoating layer, and the amount of HPMC phthalate and cetyl alcohol in the single enteric coating layer. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619